DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Claims 11-22 and 24-30 have been examined in this application.  Claims 1-10 and 23 have been canceled.  Claims 25-30 are newly added.  This communication is a Final Rejection in response to Applicant’s “Amendment/Remarks” filed on 11/20/2020. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2006/0101581 to Blanchard et al. (hereinafter Blanchard) in view of U.S. Patent 8,537,132 to Ng et al. (hereinafter Ng) in further view of U.S. Patent 9,088,282 to Holenarsipur et al. (hereinafter Holenarsipur).
As per claim 11
a patient support deck (see Fig. 1, [12]: bed frame) comprising a patient support surface (see Fig. 1, [20/22]: mattress/patient support surface); 
a touchscreen (see Fig. 1, 7-32, [32]: touch-screen display) comprising:
a screen (see Fig. 9, [226]: data window portion),
an input surface (see Fig. 9, [224]: main menu portion with touch selectable buttons [200-222]) arranged adjacent to said screen (see Fig. 9, [224] is adjacent to [226]) and defining an input surface area (see Fig. 9, portion [224] inherently has an “area”).
Blanchard, however, does not explicitly teach the following which is described by Ng:
a touch sensor (see Fig. 1, [12]: object sensing mechanism, as per col. 4, lines [25-26], “may be based on proximity sensing and/or touch sensing”) configured to generate an electric field within an envelope defined adjacent to and extending from said input surface (see col. 4, lines [35-40]: “proximity detection may be based on technologies including…electric field”), said touch sensor further configured to sense conductive objects interacting with said electric field (see col. 4, lines [29-34]), wherein said touch sensor is operable at a first sensitivity level to detect conductive objects approaching said input surface, and is operable at a second sensitivity level to detect conductive objects engaging said input surface (see col. 4, lines [21-25]: discusses object sensing mechanism configured to detecting “one or more objects in close proximity to and/or in contact with an input surface [13]”, col. 4, lines [30-34]: “generates 
a controller (see Fig. 1, [16]: controller) in communication with said touchscreen (see Fig. 1, controller [16] communicates with object sensor [12]) to operate said touch sensor at said first sensitivity level during an absence of conductive objects interacting with said electric field, and further configured to operate said touch sensor at said second sensitivity level in response to conductive objects interacting with said electric field within said envelope (see Fig. 24, and col. 21, lines [1-17]: discusses a method of operation of the touch pad wherein a first illumination profile is used when an object is detected proximate the input surface and a second illumination profile/intensity when the same object is moved).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modified the teachings of Blanchard with these aforementioned teachings of Ng to have replaced the generic touch screen of Blanchard under the known concept of simple substitution with an improved/advanced touchscreen as described by Ng with improved user feedback interface features for easier and adaptive control of the patient support device of Blanchard.
Blanchard and Ng, however, do not teach the following which is described by Holenarsipur:  wherein said envelope extends from said input surface at a first distance to define a first envelope area in response to said touch sensor operating at said first sensitivity level, and said envelope extends from said input surface at a second distance to define a second envelope area in response to said touch sensor operating at Also note: “proximity sensor [26] may detect when a user's head, a user's fingers, or other external object is in the vicinity of device [10] (e.g., within 5 cm or less of sensor [26], within 1 cm or less of sensor [26], or within other suitable distance of sensor [26]” as per col. 4, lines [66-67] thru col. 5, lines [1-3]), said first distance being larger than said second distance (see Fig. 5, larger electric field [140], one shown crossing plane of a user [142], extends a greater distance than smaller electric field [140] as shown), said first envelope area being larger than said second envelope area (See also Fig. 5, first [140] is larger than other [140]), and said first envelope area being larger than said input surface area (see also Fig. 5).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modified the teachings of Blanchard and Ng with these aforementioned teachings of Holenarsipur to have used a more advanced proximity sensor of Holenarsipur that is capable of providing an electric field of various depths to more accurately detect the presence of a user for easier control of the patient support and interface therewith.
As per claim 12, Blanchard as modified by Ng and Holenarsipur teach all the limitations as described in the above rejection of claim 11, and additionally Ng teaches:  wherein said touchscreen further comprises a backlight (see Ng, Fig. 1, [14/15]: visual feedback system/visual changing elements) in communication with said controller (see Fig. 1, [14] is in communication with controller [16]) and configured to emit light through said screen at a first illumination level and a second illumination level, greater than said 
As per claim 13, Blanchard as modified by Ng and Holenarsipur teach all the limitations as described in the above rejection of claim 12, and additionally Ng teaches:  wherein said controller is further configured to subsequently control said backlight to emit light at said first illumination level and operate said touch sensor at said first sensitivity level in response to a subsequent absence of conductive objects interacting with said electric field persisting over a predetermined period of time (see Fig. 15 and col. 18, lines [1-11]: discusses changing or reducing illumination after a period of time (time out) after an object is no longer detected).
As per claim 14
As per claim 15, Blanchard as modified by Ng and Holenarsipur teach all the limitations as described in the above rejection of claim 11, and additionally Ng teaches:  wherein said electric field generated by said touch interface at said second sensitivity level is configured to project along said input surface (see col. 4, lines [27-31]: “generates input signals when object is moved above the input surface within the sensing field (x and y planes”)).
As per claim 29, Blanchard as modified by Ng and Holenarsipur teach all the limitations as described in the above rejection of claim 11, except for explicitly teaching the following: wherein said first envelope area is at least twice as large as said input surface area.  Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have provided a first envelope (electric field area [140] of Holenarsipur) that is at least twice as large as the a touchscreen surface [44] for improved extended sensing/detection of a user, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As per claim 30, Blanchard as modified by Ng and Holenarsipur teach all the limitations as described in the above rejection of claim 11, and additionally Holenarsipur teaches:  wherein said second envelope area is at least as large as said input surface area (see Holenarsipur, Fig. 5, electric field [140] can be said to be at least as large as the cover layer area [44]).



Allowable Subject Matter
Claims 16-22 and 24-28 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of Blanchard and Holenarsipur fails to teach nor fairly suggest the newly amended limitation introduced via the amendment of 11/20/2020.  Specifically, an orientation sensor in combination with an inertial sensor wherein the orientation sensor maintains a predetermined orientation of the visual content displayed on a screen as a deck moves between various positions, in combination with the other structure present in independent claim 16, was not found in the prior art of record.  Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of independent claim 16 may be reasonably set forth and/or maintained.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Please review the new ground(s) of rejection which is made in view of Holenarsipur.
Applicant’s arguments and amendments, filed 11/20/2020, with respect to Claims 16-22 and 24 have been fully considered and are persuasive.  The 35 U.S.C 103 rejection of claims 16-22 and 24 has been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420.  The examiner can normally be reached on MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/3/2021